UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1682



JOSEPH M. WILLIAMS, JR.,

                                              Plaintiff - Appellant,

          versus


ENCOMPASS; CSX     CORPORATION;   AMR   SERVICES
CORPORATION,

                                             Defendants - Appellees.



                            No. 97-1979



JOSEPH M. WILLIAMS, JR.,

                                              Plaintiff - Appellant,

          versus


ENCOMPASS; CSX     CORPORATION;   AMR   SERVICES
CORPORATION,

                                             Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-96-563-5-BR)
Submitted:   September 30, 1998       Decided:   November 10, 1998


Before ERVIN and MURNAGHAN, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph M. Williams, Jr., Appellant Pro Se. Andrew Bruce Cohen,
Agnes Maria Schipper, MOORE & VAN ALLEN, Durham, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Joseph M. Williams, Jr., appeals from the district court’s

order denying his motion for an extension of time for service and

motion to additional discovery,* and the court’s order granting

Encompass’ motion for summary judgment and dismissing Williams’

claims of age discrimination and retaliatory discharge. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Williams v. Encompass, No. CA-96-563-5-BR (E.D.N.C.

Apr. 30 & June 20, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although Williams’ appeal as to the district court’s order
disposing of these claims was interlocutory at the time of filing,
the district court’s entry of judgment prior to consideration of
the appeal confers jurisdiction on this court under the doctrine of
cumulative finality. See Equipment Fin. Group, Inc. v. Traverse
Computer Brokers, 973 F.2d 345, 347 (4th Cir. 1992).


                                3